10/19/2020        Case 1:20-cv-00651-GLS-DJS       Document
                                       Eastern District of New York -87-10     Filed
                                                                      LIVE Database 1.510/20/20
                                                                                        (Revision 1.5.2)Page 1 of 4

                                                                                                                  APPEAL,ACO

                                            U.S. District Court
                                  Eastern District of New York (Brooklyn)
                           CIVIL DOCKET FOR CASE #: 1:20-cv-04834-KAM-RML


 Agudath Israel of America et al v. Cuomo                                          Date Filed: 10/08/2020
 Assigned to: Judge Kiyo A. Matsumoto                                              Jury Demand: None
 Referred to: Magistrate Judge Robert M. Levy                                      Nature of Suit: 470 Racketeer/Corrupt
 Cause: 42:1983 Civil Rights Act                                                   Organization
                                                                                   Jurisdiction: Federal Question
 Plaintiff
 Agudath Israel of America                                            represented by Avi David Schick
                                                                                     Troutman Pepper Hamilton Sanders LLP
                                                                                     875 Third Avenue
                                                                                     New York, NY 10022
                                                                                     212-704-6000
                                                                                     Email: avi.schick@troutman.com
                                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 Agudath Israel of Kew Garden Hills                                   represented by Avi David Schick
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 Agudath Israel of Madison                                            represented by Avi David Schick
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 Agudath Israel of Bayswater                                          represented by Avi David Schick
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 Rabbi Yisroel Reisman                                                represented by Avi David Schick
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 Rabbi Menachem Feifer                                                represented by Avi David Schick
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED
 Plaintiff
 Steven Saphirstein                                                   represented by Avi David Schick
                                                                                     (See above for address)
                                                                                     ATTORNEY TO BE NOTICED

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?822489137595509-L_1_0-1                                                     1/4
10/19/2020        Case 1:20-cv-00651-GLS-DJS       Document
                                       Eastern District of New York -87-10     Filed
                                                                      LIVE Database 1.510/20/20
                                                                                        (Revision 1.5.2)Page 2 of 4


 V.
 Defendant
 Andrew M. Cuomo                                                      represented by Todd Alan Spiegelman
 Governor of the State of New York, in his                                           NYS Attorney General's Office
 official capacity                                                                   120 Broadway
                                                                                     24th Floor
                                                                                     New York, NY 10271
                                                                                     (212)416-8661
                                                                                     Fax: (212)416-6075
                                                                                     Email: todd.spiegelman@ag.ny.gov
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  10/08/2020             1 COMPLAINT against Andrew M. Cuomo filing fee $ 400, receipt number ANYEDC-
                           13491523 Was the Disclosure Statement on Civil Cover Sheet completed -YES,, filed by
                           Rabbi Menachem Feifer, Agudath Israel of Madison, Steven Saphirstein, Agudath Israel of
                           Kew Garden Hills, Agudath Israel of America, Agudath Israel of Bayswater, Rabbi Yisroel
                           Reisman. (Attachments: # 1 Civil Cover Sheet, # 2 Proposed Summons) (Schick, Avi)
                           (Entered: 10/08/2020)
  10/08/2020             2 Emergency MOTION for Order to Show Cause for Temporary Restraining Order and
                           Preliminary Injunction by Agudath Israel of America, Agudath Israel of Bayswater,
                           Agudath Israel of Kew Garden Hills, Agudath Israel of Madison, Rabbi Menachem Feifer,
                           Rabbi Yisroel Reisman, Steven Saphirstein. (Attachments: # 1 [Proposed] Order to Show
                           Cause, # 2 Memorandum in Support, # 3 Declaration of Avi Schick, # 4 Exhibit A, # 5
                           Exhibit B, # 6 Exhibit C, # 7 Exhibit D, # 8 Exhibit E, # 9 Exhibit F, # 10 Exhibit G, # 11
                           Exhibit H, # 12 Exhibit I, # 13 Exhibit J, # 14 Exhibit K, # 15 Exhibit L, # 16 Exhibit M, #
                           17 Affidavit of Aharon Weisenfeld, # 18 Affidavit of Avrohom Weinstock, # 19 Affidavit
                           of Steven Saphirstein, # 20 Affidavit of Rabbi Menachem Feifer, # 21 Affidavit of Rabbi
                           Yisroel Reisman, # 22 Declaration of Avi Schick re: Notice, # 23 Declaration of Plaintiffs'
                           Counsel Pursuant to Local Rule 6.1(d)) (Schick, Avi) (Entered: 10/08/2020)
  10/08/2020                 Case Assigned to Judge Kiyo A. Matsumoto and Magistrate Judge Robert M. Levy. Please
                             download and review the Individual Practices of the assigned Judges, located on our
                             website. Attorneys are responsible for providing courtesy copies to judges where their
                             Individual Practices require such. (Davis, Kimberly) (Entered: 10/08/2020)
  10/08/2020             3 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1,
                           the parties are notified that if all parties consent a United States magistrate judge of this
                           court is available to conduct all proceedings in this civil action including a (jury or
                           nonjury) trial and to order the entry of a final judgment. Attached to the Notice is a blank
                           copy of the consent form that should be filled out, signed and filed electronically only if
                           all parties wish to consent. The form may also be accessed at the following link:
                           http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may withhold
                           your consent without adverse substantive consequences. Do NOT return or file the
                           consent unless all parties have signed the consent. (Davis, Kimberly) (Entered:
                           10/08/2020)
  10/08/2020             4 This attorney case opening filing has been checked for quality control. See the attachment
                           for corrections that were made, if any. (Davis, Kimberly) (Entered: 10/08/2020)

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?822489137595509-L_1_0-1                                                    2/4
10/19/2020   Case 1:20-cv-00651-GLS-DJS       Document
                                  Eastern District of New York -87-10     Filed
                                                                 LIVE Database 1.510/20/20
                                                                                   (Revision 1.5.2)Page 3 of 4

  10/08/2020    5 Summons Issued as to Andrew M. Cuomo. (Davis, Kimberly) (Entered: 10/08/2020)
  10/08/2020             6 ORDER granting 2 Motion for Order to Show Cause. Show Cause Hearing by video set
                           for 10/9/2020 at 01:30 PM before Judge Kiyo A. Matsumoto. Defendant must submit a
                           brief in response by no later than 10/9/2020 at 11:00 AM; plaintiff may reply no later than
                           10/9/2020 at 1:00 PM. Plaintiff must immediately serve a copy of this Order and the
                           papers on which it is based on Defendant no later than 5:30 PM on 10/8/2020. See
                           attached Order for further details. Ordered by Judge Kiyo A. Matsumoto on 10/8/2020.
                           (Brasky, Michael) (Entered: 10/08/2020)
  10/08/2020                 ORDER: The video link for parties and counsel participating in the emergency show cause
                             hearing, scheduled for October 9, 2020, at 1:30 PM, is
                             https://join.uc.uscourts.gov/invited.sf?
                             secret=8n3nB0iOQsw_62kpnyxU2A&id=362279320. Those who wish to listen by phone
                             may dial 571-353-2300 and enter the pin 362279320. Plaintiffs are ordered to immediately
                             serve defendant with a copy of this Order and to note service on the docket. Ordered by
                             Judge Kiyo A. Matsumoto on 10/8/2020. (Brasky, Michael) (Entered: 10/08/2020)
  10/08/2020             7 CERTIFICATE OF SERVICE by Agudath Israel of America, Agudath Israel of Bayswater,
                           Agudath Israel of Kew Garden Hills, Agudath Israel of Madison, Rabbi Menachem Feifer,
                           Rabbi Yisroel Reisman, Steven Saphirstein re Order, entered on October 8, 2020, at 6:24
                           pm EDT (Schick, Avi) (Entered: 10/08/2020)
  10/09/2020             8 CERTIFICATE OF SERVICE by Agudath Israel of America, Agudath Israel of Bayswater,
                           Agudath Israel of Kew Garden Hills, Agudath Israel of Madison, Rabbi Menachem Feifer,
                           Rabbi Yisroel Reisman, Steven Saphirstein re 6 Order on Motion for Order to Show
                           Cause,, 5 Summons Issued, 2 Emergency MOTION for Order to Show Cause for
                           Temporary Restraining Order and Preliminary Injunction, 1 Complaint, (Schick, Avi)
                           (Entered: 10/09/2020)
  10/09/2020             9 NOTICE of Appearance by Todd Alan Spiegelman on behalf of All Defendants (aty to be
                           noticed) (Spiegelman, Todd) (Entered: 10/09/2020)
  10/09/2020           10 MEMORANDUM in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
                          and Preliminary Injunction filed by Andrew M. Cuomo. (McAlister, Erin) (Entered:
                          10/09/2020)
  10/09/2020           11 MEMORANDUM in Opposition to Plaintiffs' Motion for a Temporary Restraining Order
                          and Preliminary Injunction *CORRECTED* filed by Andrew M. Cuomo. (McAlister,
                          Erin) (Entered: 10/09/2020)
  10/09/2020           12 DECLARATION re 11 Memorandum in Opposition to Plaintiffs' Motion for a Temporary
                          Restraining Order and Preliminary Injunction by Andrew M. Cuomo (Attachments: # 1
                          Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7
                          Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13
                          Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q, # 18 Exhibit R,
                          # 19 Exhibit S, # 20 Exhibit T, # 21 Exhibit U, # 22 Exhibit V, # 23 Exhibit W, # 24
                          Exhibit X, # 25 Exhibit Y, # 26 Exhibit Z, # 27 Exhibit AA, # 28 Exhibit BB, # 29 Exhibit
                          CC, # 30 Exhibit DD, # 31 Exhibit EE, # 32 Exhibit FF) (McAlister, Erin) (Entered:
                          10/09/2020)
  10/09/2020           13 REPLY in Support of Plaintiffs' Motion for a Temporary Restraining Order and
                          Preliminary Injunction filed by Agudath Israel of America, Agudath Israel of Bayswater,
                          Agudath Israel of Kew Garden Hills, Agudath Israel of Madison, Rabbi Menachem Feifer,
                          Rabbi Yisroel Reisman, Steven Saphirstein. (Schick, Avi) (Entered: 10/09/2020)
  10/09/2020                 Minute Entry and Order for proceedings held before Judge Kiyo A. Matsumoto: Show
                             Cause Hearing held on 10/9/2020. Appearances: Avi David Schick, Esq. for Plaintiffs;
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?822489137595509-L_1_0-1                                                  3/4
10/19/2020        Case 1:20-cv-00651-GLS-DJS             Document
                                             Eastern District of New York -87-10     Filed
                                                                            LIVE Database 1.510/20/20
                                                                                              (Revision 1.5.2)Page 4 of 4

                         Todd Alan Spiegelman, Esq. for Defendant. For the reasons stated on the record, Plaintiffs'
                         2 Motion for a Temporary Restraining Order and Preliminary Injunction is DENIED.
                         Plaintiffs failed to show, among other things, a likelihood of success on the merits of their
                         claim that Executive Order 202.68 is unconstitutional or otherwise violates the Free
                         Exercise Clause. A transcript of the hearing record and the court's findings will be filed on
                         the public docket. Ordered by Judge Kiyo A. Matsumoto on 10/9/2020. (Court Reporter
                         Denise Parisi.) (Brasky, Michael) (Entered: 10/09/2020)
  10/18/2020           14 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings held on October 9,
                          2020, before Judge Matsumoto. Court Reporter/Transcriber Denise Parisi, Telephone
                          number 7186132605. Email address: deniseparisi72@gmail.com. Transcript may be
                          viewed at the court public terminal or purchased through the Court Reporter/Transcriber
                          before the deadline for Release of Transcript Restriction. After that date it may be obtained
                          through PACER.File redaction request using event "Redaction Request - Transcript"
                          located under "Other Filings - Other Documents". Redaction Request due 11/9/2020.
                          Redacted Transcript Deadline set for 11/18/2020. Release of Transcript Restriction set for
                          1/18/2021. (Parisi, Denise) (Entered: 10/18/2020)
  10/19/2020           15 SUMMONS Returned Executed by Rabbi Menachem Feifer, Agudath Israel of Madison,
                          Steven Saphirstein, Agudath Israel of Kew Garden Hills, Agudath Israel of America,
                          Agudath Israel of Bayswater, Rabbi Yisroel Reisman. Andrew M. Cuomo served on
                          10/13/2020, answer due 11/3/2020. (Schick, Avi) (Entered: 10/19/2020)
  10/19/2020           16 NOTICE OF APPEAL by Agudath Israel of America, Agudath Israel of Bayswater,
                          Agudath Israel of Kew Garden Hills, Agudath Israel of Madison, Rabbi Menachem Feifer,
                          Rabbi Yisroel Reisman, Steven Saphirstein. Filing fee $ 505, receipt number ANYEDC-
                          13542718. (Schick, Avi) (Entered: 10/19/2020)




https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?822489137595509-L_1_0-1                                                 4/4
